IN THE COURT OF APPEALS OF IOWA

                                   No. 17-1608
                               Filed July 18, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

COURTNEY JO DETTMER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, William A. Price, District

Associate Judge.



      Courtney Dettmer appeals her conviction and sentence for operating while

intoxicated, second offense. AFFIRMED.



      Matt O’Hollearn of Brick Gentry, P.C., West Des Moines, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



      Considered by Vaitheswaran, P.J., and Potterfield and Tabor, JJ.
                                        2


VAITHESWARAN, Presiding Judge.

      Courtney Dettmer was heading east on a major Des Moines roadway. As

she proceeded into a turn lane, she skidded to a stop to avoid colliding with a Des

Moines police officer’s westbound car. The officer was also forced to brake.

      The officer pulled over and made contact with Dettmer. He observed she

“had bloodshot watery eyes, slurred speech, unsteady balance, and the odor of an

alcoholic beverage on her breath.” A preliminary breath test registered an alcohol

level of .166—more than double the legal limit.

      The State charged Dettmer with operating a motor vehicle while intoxicated,

second offense. See Iowa Code § 321J.2 (2017). Dettmer moved to suppress the

evidence of her intoxication on the ground the officer lacked probable cause or

reasonable suspicion to make the stop. See generally State v. Tague, 676 N.W.2d
197, 201 (Iowa 2004). The district court denied the motion following an evidentiary

hearing.

      Dettmer stipulated to a trial on the minutes of testimony. The court found

her guilty as charged and imposed sentence.

      On appeal, Dettmer reprises her argument that the officer lacked

reasonable suspicion to stop her vehicle. Reasonable suspicion exists where “the

officer had specific and articulable facts that, taken together with rational

inferences from those facts, would lead the officer to reasonably believe criminal

activity is afoot.” State v. Vance, 790 N.W.2d 775, 781 (Iowa 2010) (citing Terry

v. Ohio, 392 U.S. 1, 21 (1968)).

      The district court found Dettmer’s “vehicle entered the turn lane at such a

speed that [the officer] believed that [Dettmer’s] vehicle was not going to stop
                                             3


before entering” the lanes of oncoming traffic. The court further found that Dettmer

“brought her vehicle to an abrupt stop” and, as she did so, “the front end of the

vehicle dipped and then the vehicle rocked backwards.” The court stated:

       Clearly [Dettmer] was traveling at a speed too high upon entering the
       turn lane to not necessarily make the turn but rather to make the turn
       safely; and further, that her stopping at the very last moment caused
       [the officer] to take evasive action, that being to immediately bring
       his police vehicle to a stop.

On our de novo review, we find ample support for the district court’s findings.

Portions of the officer’s dashboard camera video were played in open court and

captured the sudden stop. The officer confirmed the video depiction. He testified,

“[A]s the vehicle was stopping and stopped, it made a hard or quick stop,” and

“[t]he transfer weight of the vehicle lunged forward and then lunged back at the

point of the stop.” In his words, “[B]y the time [Dettmer] stopped, the front of her

vehicle was actually in the travel[ed] portion of the westbound lane.” He stated,

“She almost struck my vehicle.”

       We conclude the officer had reasonable suspicion to stop Dettmer’s vehicle.

See State v. McIver, 858 N.W.2d 699, 703 (Iowa 2015) (concluding “aberrant

driving raised suspicion of impairment”).1 Accordingly, we affirm the district court’s

denial of her motion to suppress as well as her conviction and sentence for

operating a motor vehicle while intoxicated, second offense.

       AFFIRMED.




1
  Dettmer argues the facts in McIver, with the vehicle proceeding through grass and over
a curb, were far more egregious than her abrupt but momentary stop. See McIver, 858
N.W.2d at 701. We disagree. McIver’s erratic driving took place in and around a parking
lot. Dettmer, in contrast, was traveling on a major thoroughfare and in a turn lane requiring
caution to steer clear of oncoming traffic.